People v Morse (2016 NY Slip Op 07221)





People v Morse


2016 NY Slip Op 07221


Decided on November 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2015-07825

[*1]The People of the State of New York, respondent,
vNakia Morse, appellant. (S.C.I. No. 68/15)


Yasmin M. Daley Duncan, Brooklyn, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered June 23, 2015, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the People's contention, the defendant, who argued at sentencing that he should be afforded youthful offender treatment, did not waive or fail to preserve for appellate review his argument that he should have been afforded such treatment (see CPL 470.05[2]; People v David S., 78 AD3d 1205; People v Gomez, 60 AD3d 782, 783; People v Murray, 57 AD3d 921). However, contrary to the defendant's contention, the County Court providently exercised its discretion in denying the defendant youthful offender treatment (see Penal Law § 720.20[1]; People v Bae, 137 AD3d 804; People v Jones, 118 AD3d 912, 914).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., DICKERSON, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court